DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment dated 08/16/2019 has been entered.  Claims 1-8 and 21-32 are canceled claims. Claims 9-20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (US 2013/0277654 A1).
Seo teaches materials for an organic light emitting device (see par. 13).  The device may comprise a combination of layers (see par. 129-130).  Material for a layer of the device may include diphenylanthracene material (see par. 137).  Applicant describes DPAnth as a “guest” material in instant Table 1 (see specification as filed at par. [0120], page 30):

    PNG
    media_image1.png
    100
    503
    media_image1.png
    Greyscale
.


    PNG
    media_image2.png
    75
    430
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    32
    418
    media_image3.png
    Greyscale
.
The combination of at least diphenylanthracene and PIC-TRZ within a device meets the energy property relationships of guest and host materials as recited in claims 9-12 and 15 (see values stated in instant Tables 1 and 2 reproduced above).  It is not seen where “thermally activated delayed fluorescence emission energy” and “phosphorescent emission energy value” for the respective materials are expressly discussed per instant claims 13 and 14 (either within the instant specification in discussing the materials or within the Seo reference), but because applicant specifically mentions the materials as suitable guest and host for making an embodiment disclosed in the instant specification, in the absence of evidence to the contrary, the preferred materials are considered to be within or similar to the claimed parameters of thermally activated delayed fluorescence emission energy and phosphorescent emission energy.  Note that the Patent and Trademark Office can require applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes.  The burden of proof is on Applicants where the rejection is based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C.  § 103, jointly or alternatively, and the Patent and Trademark Office’s inability to manufacture products or to obtain and In re Best, 195 USPQ 431 (CCPA 1977).
	Regarding claims 16 and 17, diphenylanthracene meets the requirements of the claims where there is an anthracene and two phenyl substituents present.
	Regarding claim 18, a light-emitting element may include a transistor (see par. 165).
	Regarding claims 19 and 20, a device including the light emitting element may have a housing (see par. 201-206).  
	While Seo does not appear to set forth an example device comprising both diphenylanthracene (DPAnth) and PIC-TRZ in combination, given the teachings of the reference as discussed above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed a light emitting device including the materials as they are taught as suitable materials for forming a device within the disclosure of Seo.  One would expect to achieve an operational device including the known materials with a predictable result and a reasonable expectation of success.

Conclusion
The art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hirata et al., Nature Materials, Vol. 14, published online December 2014, pages 330-336 teaches carbazole and triazine-containing derivatives with TADF (see at least abstract and Figure 1).  The non-patent literature reference is considered relevant to the art of the endeavor.
Jankus et al., Advanced Functional Materials, (2014), Vol. 24, pages 6178-6186 discusses OLEDs having TADF material and electrical properties of devices. The non-patent literature reference is considered relevant to the art of the endeavor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523. The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWN L GARRETT/Primary Examiner, Art Unit 1786